Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for benefit of foreign priority under 35 U.S.C. 119(a)-(d) is acknowledge. Applicant will receive the priority date of 08/29/2019 (Application No. TW108130960).

Response to Amendment
This action is in response to amendments and arguments received on 05/18/2022.
Claims 1-9 were previously pending. Claims 1 and 3 are amended. Claims 4 and 5 are cancelled. New claim 10 is added.
A complete action on the merits of claims 1-3 and 6-10 follows below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WU (US Publication No. 2018/0010622).
Regarding claim 1, WU teaches (reproduced and annotated Fig. 3 below) a clamping device, comprising: a first clamping component, comprising two first clamping portions and two first pivot portions (two axle holes 1301), wherein two opposite ends of each of the two first clamping portions are respectively fixed (via 131 and 132) to the two first pivot portions, and the two first clamping portions are rotated corporately by the two first pivot portions, and an accommodating space is between the two first pivot portions along a rotation axis (space between inner sides of 1301 and 1302); a second clamping component (second clamping component comprises combination of the two clamping portions shown below), comprising two second clamping portions (211 and 212) and two second pivot portions (two pivot holes 2101), wherein two opposite ends of each of the two second clamping portions are respectively fixed to the two second pivot portions, the two second clamping portions are rotated corporately by the two second pivot portions, and the two second pivot portions are respectively pivotally connected to the two first pivot portions, such that the first clamping component and the second clamping component are capable of rotating relative to each other to present a first state (shown in Fig. 6) and a second state (shown in Fig. 7); and at least one elastic component (23), connected to the first clamping component and the second clamping component, wherein the at least one elastic component provides an elastic force when the first clamping component and the second clamping component are in the second state, such that the first clamping portions and the second clamping portions are restored to the first state (shown in Fig. 6) to clamp an object located in the accommodating space.

    PNG
    media_image1.png
    807
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    768
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-3 and 6-9 are allowed.
Claim 1 is allowed for disclosing a center of curvature of the at least one first arc structure and the rotation axis are located at a same side of the at least one first arc structure, and a center of curvature of the at least one second arc structure and the rotation axis are located at a same side of the at least one second arc structure. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
The closest prior art to the claimed invention of claim 1 is WU. WU teaches (reproduced and annotated Figs. 4, 6 and 7 below) a clamping device (abstract: connection clamp), comprising: a first clamping component (base member 1), comprising a first clamping portion (bearing surface 14) and two first pivot portions (two axis holes 1301), wherein the first clamping portion is connected to the two first pivot portions (via supporting rod 131 and a supporting block 132), and an accommodating space (as) is between the two first pivot portions along a rotation axis (as shown in Figs. below, an elongated object can enter clamping space 140 between the first pivot portions 1301 and the clamping portion 14); a second clamping component (lower 21 in Fig. 4 below), comprising a second clamping portion (clamping plate 211) and two second pivot portions (two pivot holes 2101), wherein the second clamping portion is connected to the two second pivot portions, the two second pivot portions are respectively pivotally connected to the two first pivot portions (the two first pivot portions and the two second pivot portions are connected together and pivot around axle 22), such that the first clamping component and the second clamping component are capable of rotating relative to each other to present a first state and a second state; and at least one elastic component (spring member 23), connected to the first clamping component and the second clamping component, wherein the at least one elastic component provides an elastic force when the first clamping component and the second clamping component are in the second state, such that the first clamping portion and the second clamping portion are restored to the first state to clamp an object located in the accommodating space (see entire par. 30 and Figs. 6 and 7; in Fig. 7 the second clamping component is moved away from the first clamping component by operator (see arrows) by a force more than biasing force of the spring 23 and in Fig. 6 operator releases operating plate 212 and therefore spring 23 clamps the object between the first and the second clamping portions).WU teaches each of the second pivot portions is pivotally connected to the corresponding first pivot portion along the rotation axis.But WU does not teach the claimed first and second arc structures.
    PNG
    media_image3.png
    838
    1485
    media_image3.png
    Greyscale

Claims 2-3 and 6-9 are allowed due to dependency on allowed claim 1.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 are persuasive and claim 1 is indicated allowable as a result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723